Citation Nr: 0502557	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to June 
1970.  He also had periods of inactive duty from July 1943 to 
November 1951.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The appellant contends, in part, that the veteran's death was 
linked to his exposure to Agent Orange while on active duty 
in Vietnam.  The veteran had almost 20 years of service, to 
include active duty in Vietnam.  He died at Tripler Army 
Medical Center in June 1999.  He was 78 years old at the time 
of death.  His death certificate shows the cause of death was 
squamous cell bladder cancer.  Acute renal failure secondary 
to obstruction and metastatic carcinoma were listed as other 
significant conditions contributing to death.  There was no 
autopsy.  Service connection was not in effect for any 
disability at the time of death.

There is medical evidence of record to show that the veteran 
was diagnosed with both bladder and prostate cancer and, as 
noted above, the death certificate, as well as the terminal 
hospital records on file, indicate that the cause of the 
veteran's death was carcinoma of the bladder with metastasis 
and renal complications.  The list of diseases presumptively 
associated with exposure to Agent Orange while on active duty 
in Vietnam include prostate cancer; it does not include 
carcinoma of the bladder.  See 38 C.F.R. § 3.309(e) (2004).

Of record is a one-sentence February 2000 medical opinion 
from a VA physician that "[i]t was more likely than not that 
that the patient's prostate cancer developed separate and 
independently of his bladder cancer."  This opinion was 
provided without rationale, and from a January 2000 letter 
from Tripler Army Medical Center to VA, it appears the 
reviewing physician may not have had access to Volume I of 
the veteran's outpatient records.  Apparently based in large 
part on this medical opinion, in July 2000 the RO granted 
service connection for residuals of prostate cancer and 
special monthly compensation for loss of a creative organ, 
both for accrued benefits purposes; but denied service 
connection for the cause of the veteran's death.   

The Board finds that the medical questions at hand include 
whether the primary site of the veteran's fatal cancer was 
the bladder or prostate and, if the latter as determined by 
the RO, whether the veteran's carcinoma of the prostate 
nevertheless materially contributed to the veteran's death.  
As to the first question, the Board finds that the one 
sentence opinion from a VA physician, without a review of all 
of the relevant evidence in the claims file or a rationale 
for the opinion, to be grossly inadequate.  There is no 
competent opinion that addresses the second question.  As to 
the latter inquiry, it is pertinent to note that secondary 
service connection may be found where a service-connected 
disability aggravates another condition.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus the 
second question is more specifically whether the veteran's 
bladder cancer was caused or aggravated by his service-
connected prostate cancer.  (The RO and Board must also 
address the question of whether the veteran's fatal cancer 
began during or within one year of service or is otherwise 
linked to any incident of service, to include claimed 
exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).)   

In view of the foregoing, additional development in the form 
of an advisory opinion from the Armed Forces Institute of 
Pathology (AFIP) is needed to resolve the medical questions 
relating to the primary site of the veteran's fatal cancer 
and, if it is the bladder, whether such was aggravated 
(worsening of underlying condition versus temporary flare-up 
of symptoms) by his service-connected prostate cancer.  
Before such an opinion can be obtained, however, the Board 
must secure all relevant pathological materials (e.g., 
pathology reports, tissue blocks, slides).     

Accordingly, the case is REMANDED for the following action:

1.  From a January 2000 letter from 
Tripler Army Medical Center to VA, it 
appears the February 2000 reviewing VA 
physician may not have had access to 
Volume I of the veteran's outpatient 
records.  The RO should also ensure that 
it has obtained all pertinent records of 
treatment from Tripler Army Medical 
Center.  
 
2.  The RO should contact the Pathology 
Department of the Tripler Army Medical 
Center, to obtain all the veteran's 
biopsy tissue slides/blocks, etc., 
prepared in connection with the pathology 
reports showing prostate and bladder 
cancer.  The tissue slides/blocks 
obtained should be associated with the 
veteran's claims files and returned to 
the Board (for submission by the Board to 
the AFIP for review and an advisory 
opinion).  


The purpose of this remand is to obtain the evidence 
necessary for an AFIP opinion. The appellant need take no 
action until she is contacted by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


